Filed 12/6/21 In re Samuel A. CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN

 In re SAMUEL A., a Person                               B310032
 Coming Under the Juvenile
 Court Law.                                              (Los Angeles County
                                                         Super. Ct. No. 19CCJP00325A)
 LOS ANGELES COUNTY
 DEPARTMENT OF
 CHILDREN AND FAMILY
 SERVICES,

           Plaintiff and Respondent,

           v.

 PATRICIA A.,

           Defendant and Appellant.


      APPEAL from orders of the Superior Court of Los Angeles
County, Daniel Zeke Zeidler, Judge. Reversed.
      Liana Serobian, under appointment by the Court of Appeal,
for Defendant and Appellant.
      No appearance for Plaintiff and Respondent.
                          __________
      Patricia A., mother of now-five-year-old Samuel A., appeals
the juvenile court’s orders of November 4, 2020 and December 17,
2020 denying without a hearing her petitions pursuant to
                                           1
Welfare and Institutions Code section 388 to vacate the
March 12, 2020 order appointing a guardian ad litem for her and
return Samuel to her custody or place him in the custody of a
                         2
nonrelated family friend.
      On September 21, 2021 this court reversed the March 12,
2020 order appointing a guardian ad litem for Patricia and
directed the juvenile court to vacate that order and all
subsequent orders from hearings in which Patricia had been
denied the right to directly communicate with her counsel. (In re
Samuel A. (2021) 69 Cal.App.5th 67.)
      On October 22, 2021 we advised counsel for Patricia,
Samuel and the Los Angeles County Department of Children of
Family Services that, in light of our opinion in In re Samuel A.,
supra, 69 Cal.App.5th 67, we intended to summarily reverse the
orders at issue in this appeal unless the Department showed

1
      Statutory references are to this code.
2
       Patricia filed a section 388 petition in propria persona on
November 3, 2020, which the court accepted for filing even
though she was represented by counsel. The court denied the
petition without a hearing, finding it did not state a prima facie
case for relief. On November 17, 2020 Patricia filed a new
section 388 petition in propria persona that was nearly identical
to the one filed on November 3, 2020 but for the inclusion of
attachments. On November 18, 2020 the court denied that
petition without a hearing for the same reason. On December 17,
2020 the court summarily denied a similar section 388 petition
filed by Patricia’s counsel. Patricia has appealed each of these
orders.




                                 2
cause on or before November 4, 2021 why we should consider the
appeal on the merits. Patricia’s counsel filed a letter brief urging
us to summarily reverse the court’s orders; the Department did
not respond to our order to show cause.
       Accordingly, in light of our opinion in In re Samuel A.,
supra, 69 Cal.App.5th 67, we reverse the juvenile court’s orders of
November 4, 2020 and December 17, 2020 denying Patricia’s
section 388 petition without a hearing.



                                     PERLUSS, P. J.
      We concur:



            SEGAL, J.



            FEUER, J.




                                 3